Appeal Reinstated, Motion Granted, Appeal Dismissed, and Memorandum
Opinion filed August 27, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00500-CV

           INTERNATIONAL BANK OF COMMERCE, Appellant

                                         V.

                     VU VUONG & QUI PHAN, Appellees

                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 18-DCV-248659


                          MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed June 11, 2019. We abated
the appeal on July 18, 2019 and referred the case to mediation. On July 29, 2019,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. We reinstate
the appeal, grant the motion, and dismiss the appeal.

                                   PER CURIAM

Panel Consists of Justices Christopher, Spain, and Poissant.